Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 11, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159815
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  EDWARD JAMES TYSON,                                                                                 Elizabeth T. Clement
           Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 159815
                                                                   COA: 346595
                                                                   Cheboygan CC: 17-008628-NO
  DAVID CLARENCE DAWKINS and
  UNTHANK, LLC, d/b/a B.S. & Co.,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 22, 2019 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 11, 2019
           s1204
                                                                              Clerk